DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the above reply is acknowledged.  And, claims 9-10 and 13 (which require a third electrode), claim 12 (which requires lateral orientation for the first direction) and claim 15 (which requires the penetration insulating pattern to be spaced apart from the first conductive line) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being unreadable on the elected species, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the new Election of Species Requirement fails to mention FIGS. 3-7.  This is not found persuasive because Species 1 of the embodiment of Figs. 2A-2B as identified in the previous office action naturally encompasses structure variations shown in Figs. 3-7, which are described in the specification as being enlarged views of Figs. 2A-2B.
  The requirement is still deemed proper and is therefore made FINAL. Nevertheless, applicant is reassured that, upon the allowance of any of the elected claim(s) readable on the elected species, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of the allowed claim(s).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Le (US 2020/0202918).
Le discloses a semiconductor memory device (Figs. 1-4) , comprising:
a first electrode (104) and a second electrode (106) spaced apart from each other in a first direction (z); and
a semiconductor pattern (multiple of 125; at least one of them being in contact with both 104 and 106) in contact with both of the first electrode and the second electrode, wherein:
the first semiconductor pattern includes first to fourth sub-semiconductor patterns (108/110/112/114, p/n/p/n), which are sequentially disposed in the first direction,
the first sub-semiconductor pattern and the third sub-semiconductor pattern have a first width and a third width, respectively, in the first direction, and
the third width is n times the first width, where n is a positive integer (such as substantially being 1), and the second sub-semiconductor pattern and the fourth sub-semiconductor pattern have a second width and a fourth width, respectively, in the first direction, and the second width is m times the fourth width, where m is a positive integer (such as 1).
Regarding claim 14, in addition to what have been discussed above, it is further noted that the above device further includes a penetration insulating pattern (120) penetrating the semiconductor pattern (including the neighboring pieces of 125 that surround 120), wherein the penetration insulating pattern penetrates the first to fourth sub-semiconductor patterns.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le.
The disclosure of Le is discussed as applied to claims 14, 18 and 19 above.
Le does not more expressly disclose that the sub-semiconductor patterns can be formed of transition metal chalcogen (TMC) and/or with the specific TMC elements and/or composition ratios (as what are recited in claims 1-8, 11, 16-17 and 20). However, it is noted that TMC is an art-well-known and commonly desired semiconductor material for forming a semiconductor device with desired device performance; and/or that the specific elements in the composition of TMC and the composition ratio of TMC are each art-known, result-oriented, and important parameters, subject to routine experimentation and optimization.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known TMC material(s) into the device of Le, and/or with the specific elements in the composition of TMC and the composition ratios of TMC being substantially within or close to the ones recited in the claims, so that a semiconductor memory device with desired material choice and/or with desired and/or optimized device performance would be obtained, as it has being held that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
And, that: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-D are cited as being related to a thyristor-based memory device structure and/or to TMC-based semiconductor materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898